NOTE: 'l`his order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
KATHLEEN DUNCAN,
Pla£n.tiff~Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-50e6 _
Appeal from the United States Court of Federa1
Claims in case no. 10-CV-698, Judge Christine O.C.
Mil1er.
ON MOTION
ORDER
Kathleen Duncan submits the C0urt of Federa1
Claims App1icati0n to Proceed In Forma Pauperis which
this court treats as a motion for reconsideration of the
court's order dismissing her petition for review for failure
to pay the docketing fee.
Up0n consideration thereof
IT IS ORDERED THATZ

DUNCAN V. US 2
The motion for reconsideration will be granted the
mandate will be recal1ed, the dismissal order will be
vacated, and the petition for review will be reinstated if,
within 30 days of the date of filing of this order, Duncan
pays the $450 docketing fee or submits a completed
motion for leave to proceed in forma pauperis using the
enclosed forrn.
FOR THE COURT
"AY 2 3 2911 /S/ Jan H01~baiy
Date J an Horbaly
Clerk
cc: Kathleen Duncan (Enclosure: In Forma Pauperis
Form,)
J0shua A. Mandlebaum, Esq. 
s21 ~
t HAY 23 2011
.|AN HORBALY
CLER£